the benefit of the plea bargain due to an immigration hold and eventual
                deportation. We disagree with Hernandez's contention. 2
                            A district court may grant a post-conviction motion to
                withdraw a guilty plea in order to "correct manifest injustice." NRS
                176.165; Rubio v. State, 124 Nev. 1032, 1039-40, 194 P.3d 1224, 1228-29
                (2008). Here, the district court conducted a hearing on the motion, heard
                arguments from counsel, and determined that Hernandez's guilty plea
                "was knowingly and voluntarily made and given the totality of the
                circumstances related to [his] subsequent actions since his sentencing, the
                Court does not believe manifest injustice results by not permitting him to
                withdraw his guilty plea." In its written order, the district court also
                found that Hernandez's manifest-injustice argument was barred by the
                equitable doctrine of laches.   See Hart v. State, 116 Nev. 558, 563-65, 1
P.3d 969, 972-73 (2000) NCIonsideration of the equitable doctrine of
                laches is necessary in determining whether a defendant has shown
                'manifest injustice' that would permit withdrawal of a plea after
                sentencing."). Most importantly, our review of the record reveals that the
                provision in the guilty plea agreement allowing Hernandez to withdraw
                his plea to the felony and enter a plea to a gross misdemeanor upon the
                successful completion of probation was no longer part of the plea deal after
                he was arrested three times during the time period between the entry of
                his guilty plea and the sentencing hearing. Therefore, we conclude that
                the district court did not abuse its discretion by denying Hernandez's post-


                      2 Hernandez  also claims that he "was misinformed about the
                immigration consequences of a guilty plea in this case." Hernandez offers
                no argument on appeal in support of this claim; therefore, we need not
                address it. See Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987).

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                     conviction motion to withdraw his guilty plea, see Bryant v. State, 102
Nev. 268, 272, 721 P.2d 364, 368 (1986), and we
                                   ORDER the judgment of the district court AFFIRMED. 3




                     cc: Hon. Elizabeth Goff Gonzalez, District Judge
                          Bush & Levy, LLC
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




                           3 The fast track statement does not comply with NRAP 3C(h)(1) and
                     NRAP 32(a)(4) because the text in the body of the briefs is not double-
                     spaced. Counsel for Hernandez is cautioned that the failure to comply
                     with the briefing requirements in the future may result in the imposition
                     of sanctions. See NRAP 3C(n).

SUPREME COURT
       OF
     NEVADA
                                                          3
(0) 1947A citgejr,